PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/994,429
Filing Date: 31 May 2018
Appellant(s): Latson et al.



__________________
Logan B. Christenson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 17-18 and 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
Claim 17 recites “A fruit and/or vegetable based product having effective preservative properties” and “wherein the fruit and/vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast and mold”. However, it is unclear if “effective preservative properties” is different from the “broad-spectrum antimicrobial effects”. Clarification is required.
Claims 18 and 21-37 ultimately depends from claim 17 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 38 recites “the product”, “the combined fruit and/or vegetable based product and preservative composition” and “the fruit and/or vegetable based product” throughout the claim. However, the same claim does not recite “a product” or “a fruit and/or vegetable based product”. There is insufficient antecedent basis for the limitation “the product” or “(the) fruit and/or vegetable based product” in the claim. For the 
Claim 38 recites “A fruit and/or vegetable based juice having effective preservative properties” and “wherein the fruit and/vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast and mold”. However, it is unclear if “effective preservative properties” is different from the “broad-spectrum antimicrobial effects”. Clarification is required.

Claims 17-18, 21-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (Barker, US Patent Application Publication No. 2004/0191396) in view of Wu (Wu, “An efficient fermentation method for the degradation of cyanogenic glycosides in flaxseed”, Food Additive and Contaminants”, 2012, 29(7), pages 1085-1091), Renteria, (Renteria, “Microbiological Effect of Fermented Mexican Oregano (Lippia berlandieri Schauer) Waste, Waste Biomass Valor, 2014, 5, pages 57-63) (cited in IDS), Carre (Carre, US Patent Application Publication No. 2003/0165598), Kalaba (Kalaba, “Comparative Effects of Essential Oils on Growth of Escherichia coli”, Carpathian Journal of Food Science and Technology, 2014, 6(2), pages 5-8) and Tribst (Tribst, “Review: Microbiological quality and safety of fruit juices—past, present and future perspectives”, Critical Review in Microbiology, 2009, 35(4), pages 310-339).
Regarding claims 17-18, 21-28 and 30-31, Barker teaches that a sprouted flaxseed has antimicrobial effect, and can be used in food and beverage ([0056; 0057; 0022; 0064].

Barker in view of Wu is silent regarding fermented oregano, fermented dextrose and a blend of essential oils of culinary herbs.
Renteria teaches that aqueous extract from fermented Mexican oregano has anti-microbial effect (e.g., bacteriostatic effect) (Abstract; Conclusion; Materials and Method). Carre teaches anti-microbial composition for food comprising maltodextrin, fermented dextrose (e.g., cultured dextrose) and potassium sorbate ([0001; 0029]). Kalaba teaches that essential oil of cinnamon, thyme, fennel and cloves individually or in combination provides antimicrobial effect (e.g., bactericidal effect ) against E. coli, and could achieve adequate guarding and preserving of food (Abstract; page 7, right column).
Barker, Renteria, Carre and Kalaba are all directed to antimicrobial agents that could be used in food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined fermented flaxseed with fermented oregano as disclosed by Renteria, maltodextrin and fermented prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Barker in view of Wu, Renteria, Carre and Kalaba teaches using the antimicrobial composition in food and/ beverage but is silent regarding the food or beverage is a fruit and or vegetable based product such as juice recited in claim 18. Tribst teaches that juice contains spoilage and pathogenic microorganisms and the use of preservatives is a valid way to control microbial contamination in juice. Pathogens can be inhibited by synthetic preservatives such as sorbates and benzoates. However consumer association of preservatives with artificial products is resulting in consumer rejection of this type of food processed. The use of natural antimicrobials is an interesting possibility to control juice spoilage (page 326, 3rd para.; Abstract).
Both Barker and Tribst are directed to antimicrobials for food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the antimicrobial composition as disclosed by modified Barker in a juice because using natural antimicrobials to control pathogen is more desirable.
While Barker in view of Wu, Renteria, Carre, Kalaba and Tribst does not specify the proportions of the first, second and third components, the proportions of those preservative components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the 
Barker in view of Wu, Renteria, Carre, Kalaba and Tribst is silent regarding “wherein the fruit and/or vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast, and mold”. However, given that Barker in view of Wu, Renteria, Carre, Kalaba and Tribst teaches a fruit based product that comprises essentially the same preservative composition as that recited in claim 17, it logically follows that the fruit based product as disclosed by the prior art is able to provide broad-spectrum antimicrobial effects against bacterial, yeast, and mold.
Regarding claim 29, Barker teaches using the supernatant extract of flaxseed ([0064]) and Wu teaches a fermentation step, thus Barker in view of Wu teaches a fermentation supernatant of flaxseed. Further, Renteria teaches a fermentation supernatant of oregano (Conclusion; Materials and Method).The limitation “supernatant results from combined fermentation of flaxseed and oregano” describes how the first components of the preservative composition is achieved, and is thus interpreted as a product-by-process limitation. In the instant case, although modified Barker does not teach a supernatant that results from the combined fermentation of flaxseed and oregano, the final components that comprises the supernatant of fermented flaxseed  and fermented oregano is not materially distinguishable from the claimed component.  As such, modified Barker reads on claim 29.
Regarding claim 32-35, Tribst teaches that the pH of the juice is usually below 4.5 (page 319, right column, bottom para.), which falls with those recited in the claims.
.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Wu, Renteria, Carre, Kalaba and Tribst as applied to claim 17 above, and further in view of Ming US 2003/0108648 (hereinafter referred to as Ming).
Regarding claim 36, Tribst teaches that consumer association of preservatives such as sorbate and benzoate with artificial products is resulting in consumer rejection of this type of food processed (page 326, 3rd para.; Abstract). Ming teaches that the combination of cultured dextrose and maltodextrin absent a sorbate could function as an antimicrobial composition ([0003; 0035-0036]). Both Barker and Ming are directed to antimicrobial compositions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have excluded sorbate from the antimicrobial composition because sorbate is not desired for the aforementioned reason, and combination of cultured dextrose and maltodextrin absent a sorbate could still function as an antimicrobial composition.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Barker (Barker, US Patent Application Publication No. 2004/0191396) in view of Wu (Wu, “An efficient fermentation method for the degradation of cyanogenic glycosides in flaxseed”, Lippia berlandieri Schauer) Waste, Waste Biomass Valor, 2014, 5, pages 57-63) (cited in IDS), Ming (Ming, US Patent Application Publication No. 2003/0108648), Kalaba (Kalaba, “Comparative Effects of Essential Oils on Growth of Escherichia coli”, Carpathian Journal of Food Science and Technology, 2014, 6(2), pages 5-8) and Tribst (Tribst, “Review: Microbiological quality and safety of fruit juices—past, present and future perspectives”, Critical Review in Microbiology, 2009, 35(4), pages 310-339).
Regarding claim 38, Barker teaches that a sprouted flaxseed has antimicrobial effect, and can be used in food and beverage ([0056; 0057; 0022; 0064].
Barker is silent regarding the flaxseed being fermented flaxseed. Wu teaches that the presence of cyanogenic glycosides (CGs) in flaxseed severely limits the exploitation of its health benefits and nutritive value, and thus develops an effective fermentation method for degrading CGs with an enzymatic preparation (Abstract; page 1085, left column, first para.; page 1090, para. under “Conclusion”). Both Barker and Wu are directed to flaxseed. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Barker by subjecting the flaxseed of Barker to a fermentation step with enzymatic preparation so as to degrade undesirable CGs.
Barker in view of Wu is silent regarding fermented oregano, fermented dextrose and a blend of essential oils of culinary herbs.
Renteria teaches that aqueous extract from fermented Mexican oregano has anti-microbial effect (e.g., bacteriostatic effect) (Abstract; Conclusion; Materials and E. coli, and could achieve adequate guarding and preserving of food (Abstract; page 7, right column).
Barker, Renteria, Ming and Kalaba are all directed to antimicrobial agents that could be used in food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined fermented flaxseed with fermented oregano, maltodextrin, fermented dextrose and a blend of essential oil as listed above, because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Barker in view of Wu, Renteria, Ming and Kalaba teaches using the antimicrobial composition in food and/ beverage but is silent regarding the food or beverage is a fruit and or vegetable based product such as juice. Tribst teaches that juice contains spoilage and pathogenic microorganisms and the use of preservatives is a valid way to control microbial contamination in juice. Pathogens can be inhibited by synthetic preservatives such as sorbates and benzoates. However consumer association of preservatives with artificial products is resulting in consumer rejection of this type of food processed. The use of natural antimicrobials is an interesting possibility to control rd para.; Abstract). Tribst further teaches that the pH of the juice is usually below 4.5 (page 319, right column, bottom para.).
Both Barker and Tribst are directed to antimicrobials for food. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used the antimicrobial composition as disclosed by modified Barker in a juice that has a pH of below 4.5 because using natural antimicrobials to control pathogen is more desirable.
While Barker in view of Wu, Renteria, Ming, Kalaba and Tribst does not specify the proportions of first, second and third components, the proportions of those preservative components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the individual preservative components such that they could effective deliver the antimicrobial effects to the fruit juice. As such, the proportions of the preservative components recited in the claim merely obvious variants of the prior art.
Given that Tribst teaches that consumer association of preservatives such as sorbate and benzoate with artificial products is resulting in consumer rejection of this type of food processed (page 326, 3rd para.; Abstract), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have excluded sorbate from the antimicrobial composition, for the reason that sorbate is not desired.
Barker in view of Wu, Renteria, Ming, Kalaba and Tribst is silent regarding “wherein the fruit and/or vegetable based product has broad-spectrum antimicrobial effects against bacterial, yeast, and mold”. However, given that Ba Barker in view of .

(2) Response to Argument
Appellant asserts on page 9 of Brief that one of the ordinary skill in the art would not have modified Barker to include a fermentation step as disclosed by Wu, for the reason that Wu has showed that the fermentation process lead to significant reduction of lignans and fatty acid, which frustrates the purpose of Barker.
Appellant’s assertions are considered but found unpersuasive. Wu clearly teaches that flaxseed treated with the enzymatic preparation retained lignans and fatty acids levels (Abstract). See also in Table 6. Note that the strain treatment which greatly reduces the lignans and fatty acid is the negative control used by Wu. See Table 6 and page 1090, left column 2nd para.
Appellant asserts on page 10 of the Brief that since Carre or Ming does not teach the claimed amount of fermented dextrose thus one of ordinary skill in the art would not have modified Barker with Carre or Ming.
Appellant’s assertions are considered but found unpersuasive. As set for in the office action mailed 04/26/2021, while cited arts do not specify the proportions of the first, second and third components, the proportions of those preservative components are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of the individual preservative components 
Appellant asserts on page 10 of the Brief that Carre recognizes that cultured dextrose imparts an undesirable flavor to the food it is added to thus one of ordinary skill in the art would not have been motived to arrive at the amount as recited in claim 25.
Appellant’s assertions are considered but found unpersuasive. Nowhere in Carre discloses that the dry vinegar flavor is “undesirable” as asserted by the appellant. On the contrary, Carre describes that the dry vinegar flavor is merely “bland” ([0019]; [0024]).
Appellant argues that the motivation to degrade CG by Wu is not related to antimicrobial property; appellant argues that neither Barker nor Wu teaches that fermented flax seed have broad spectrum antimicrobial effect; appellant argues that Renteria is silent regarding fermented oregano having broad-spectrum antimicrobial effect and one of the skilled in the art would not expect it will have such an effect; appellant asserts that Kalaba likewise would not have provided the skilled person with an expectation that broad-spectrum antimicrobial effect could be achieved by adding essential oil with other ingredients.
Appellant’s assertions are considered but found unpersuasive. First, there is no requirement for Barker as modified by Wu to be related to antimicrobial effect. Wu teaches that fermentation will provide the advantage of removing toxin without compromising the beneficial ingredients of flaxseed, thus such an advantage is the 
 Second, regarding appellant’s assertion that Barker in view of Wu, Renteria, or Kalaba fails to teach that fermented flaxseed, fermented oregano or blend of essential oils has broad-spectrum antimicrobial effect, appellant is reminded that the claims merely recite that the fruit and/vegetable based product that comprises fermented flaxseed, fermented oregano, fermented dextrose and a blend of essential oils have the broad-spectrum antimicrobial effect; claims do not recite that fermented flaxseed, fermented oregano or any other individual preservative recited in the claim has broad-spectrum antimicrobial effect. Appellant appears to be arguing some feature that is not claimed. On the other hand, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. In the instant case, the cited arts in combination teach fermented flaxseed, fermented oregano, maltodextrin/fermented dextrose and a blend of essential oils, thus a fruit/vegetable based product comprising those preservatives would necessarily have a broad-spectrum effect against microbial. See MPEP 2145 II.
Appellant submits on pages 12-13 of the Brief that the claimed invention has demonstrated broad-spectrum antimicrobial efficacy which is unexpected. In particular, appellant asserts that example 3 of the specification has shown that treatment 8 which represented the preservative composition of claim 17 has outperformed treatment 11 which lacks fermented flaxseed-oregano in the term of the broad-spectrum antimicrobial 
Appellant’s assertions are considered but found unpersuasive because first, the showing in treatment 8 is not commensurate in scope with claim 17. Claim 17 is directed to a fruit/vegetable based product while the showing is about a juice, thus the former is a lot broader than the latter and the result from the narrow juice species does not provide adequate basis to conclude that the broad fruit and vegetable product would behave the same. Also claim 17 is directed to the generic blend of essential oil while the showing is the blend of anise and fennel thus the result of the latter cannot account for the broad blend of essential oil. (Appellant argues on page 13-14 of the Brief that a skilled artisan would readily understand treatment 8 would work for other fruit/vegetable product. Appellant’s assertion is merely a conclusory remark with no evidentiary support. The office maintains that “a fruit and/vegetable based product” is too broad for the result of a juice to cover, not to mention that vegetable based product differs in a great extent from a juice, or a fruit based product). 
 Second, appellant asserts that the major difference between treatment 11 and treatment 8 is that treatment 8 comprises fermented flax seed-oregano combination while treatment 11 does not have the combination. Appellant appears to have ignored that there are other major differences between the two treatments. For example, although the two treatments have the same amount of preservatives, treatment 11 has more cultured dextrose blend than claim 8, and treatment 11 additionally has “cultured dextrose blend+” which further comprises more maltodextrin-cultured dextrose and other species such as mustard essential oil, green tea extract and cyclodextrin 
 As such, one cannot necessarily conclude after comparing the two treatments that the superior result from treatment 8 as compared to treatment 11 is “unexpected”.
The Office further notes the presented data does not include those that compares, in a side-by-side manner, an embodiment that comprises fermented flaxseed alone, a second embodiment that comprises fermented oregano alone, and a third embodiment that comprises the combination of fermented flaxseed and fermented oregano such that one could really identify whether the asserted co-action between the two really exists. Therefore, it is impossible for the Office to determine if the superior result in treatment is because the co-action between the flaxseed and the oregano.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793       
                                                                                                                                                                                                 /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.